DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 8 is directed to the same invention as that of claim 1 of commonly assigned 10,890,027. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
Claims 1-7 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,890,027. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 can be found in claim 1 of the Patent.
Claim 2 can be found in claim 2 of the Patent.
Claim 3 can be found in claim 3 of the Patent.
Claim 4 can be found in claim 4 of the Patent.
Claim 5 can be found in claim 5 of the Patent.

Claim 7 can be found in claim 1 of the Patent.
Claim 9 can be found in claim 7 of the Patent.
Claim 10 can be found in claim 8 of the Patent.
Claim 11 can be found in claim 9 of the Patent.
Claim 12 can be found in claim 10 of the Patent.
Claim Objections
Claim 10 is objected to because of the following informalities: Page 7 of the claims on Line 2 recites “the least partially hollow vertical framing element”, Line 7 recites “the at least partially hollow vertical framing element” and Line 9 recites “the at least partially hollow horizontal framing element” but the vertical and horizontal framing elements were never referred to by “least” or “at least”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French Patent # 2,759,111 to Fromentin.
Regarding claim 1, Fromentin teaches in Figure 1 [annotated below], a corner key (6) [L-shaped right angle component (Abstract)] for a window assembly (Title) comprising: a first body portion (7) comprising: a first body inner edge (A); a first 

    PNG
    media_image1.png
    754
    709
    media_image1.png
    Greyscale

Regarding claim 2, Fromentin teaches in Figure 1, the window assembly comprises a window sash assembly [the frame holding the pane of a window (Title)].

Regarding claim 6, Fromentin teaches in Figure 1, the first (7) and second (8) body portions comprise a stepped contour.
Regarding claim 7, Fromentin teaches in Figure 1, the flange (18) comprises: a top surface; a bottom surface; a first outer edge proximate to the first body outer edge; and a second outer edge proximate to the second body outer edge.
Regarding claim 10, Fromentin teaches in Figure 2, a window assembly (Title) comprising: a partially hollow vertical framing element (21); a partially hollow horizontal framing element (31); a corner key (61); wherein Figure 1 shows the corner key (6) comprises: a first body portion (7) comprising: a first body inner edge (A); a first body outer edge (B); and a first body face (C) defined by the first body inner edge (A) and the first body outer edge (B) and comprising a first raised portion (D) disposed proximate to the first body outer edge (B) and extending along a length of the first body outer edge (B), wherein the first body portion (7) extends in a first direction; a second body portion (8) comprising: a second body inner edge (E); a second body outer edge (F); and a second body face (G) defined by the second body inner edge (E) and the second body outer edge (F) and comprising a second raised portion (H) disposed proximate to the second body outer edge (F) and extending along a length of the second body outer edge (F), wherein the second body portion (8) extends in a second direction orthogonal to the first direction of the first body portion (7), and wherein the first body inner edge (A) and the second body inner edge (E) form a gap (15) 
Regarding claim 11, Fromentin teaches in Figure 2, the window assembly comprises a window frame assembly (Title), and the partially hollow vertical framing element (21) comprises a window jamb, and the partially hollow horizontal framing element (31) comprises a window sill.
Regarding claim 12, Fromentin teaches in Figure 2, the window assembly comprises a window sash assembly [the frame holding the pane of a window (Title)], and the partially hollow vertical framing element (21) comprises a window style, and the partially hollow horizontal framing element (31) comprises a window rail.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over French Patent # 2,759,111 to Fromentin.
Regarding claim 4, Fromentin teaches the corner key comprises PVC (Title) but does not teach it also has a natural fiber filled composite. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a natural fiber composite in the corner key since it has been held to be within the general skill of a worker in the art to select a known 
Regarding claim 5, Fromentin teaches the corner key comprises an extruded body (Abstract) comprising the first body portion, the second boy portion, the channel, the port and the flange [from Claim 1].
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Prior Art does not disclose any further details about the flange.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3638